Exhibit 10.1

 

SUBORDINATED NOTE PURCHASE AGREEMENT

This SUBORDINATED NOTE PURCHASE AGREEMENT (this “Agreement”) is dated as of
October 14, 2020, and is made by and among The Community Financial Corporation,
a Maryland corporation (the “Company”), and the several purchasers of the
Subordinated Notes (as defined herein) identified on the signature pages hereto
(each a “Purchaser” and collectively, the “Purchasers”).

RECITALS

WHEREAS, the Company has requested that the Purchasers purchase from the Company
up to $20 million in aggregate principal amount of Subordinated Notes, which
aggregate amount is intended to qualify as Tier 2 Capital (as defined herein).

WHEREAS, the Company has engaged Piper Sandler & Co., as its exclusive placement
agent (“Placement Agent”) for the offering of the Subordinated Notes.

WHEREAS, each of the Purchasers is an institutional “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act of 1933, as amended (the “Securities Act”) or a QIB (as
defined below).

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act and Rule 506(b) of Regulation D promulgated under
the Securities Act.

WHEREAS, each Purchaser is willing to purchase from the Company a Subordinated
Note in the principal amount set forth on such Purchaser’s respective signature
page hereto (the “Subordinated Note Amount”) in accordance with the terms,
subject to the conditions and in reliance on, the recitals, representations,
warranties, covenants and agreements set forth herein and in the Subordinated
Notes.

WHEREAS, at Closing, the Company and the Purchasers shall execute and deliver a
Registration Rights Agreement, substantially in the form attached hereto as
Exhibit C (the “Registration Rights Agreement”), pursuant to which, among other
things, the Company will agree to provide certain registration rights with
respect to the Securities under the Securities Act and the rules and regulations
promulgated thereunder and applicable state securities laws.

NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

AGREEMENT

1.                   DEFINITIONS.

1.1               Defined Terms. The following capitalized terms used in this
Agreement and in the Subordinated Notes have the meanings defined or referenced
below. Certain other capitalized terms used only in specific sections of this
Agreement may be defined in such sections. Terms used herein and not defined
below shall have the meaning set forth in the Indenture.

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person and their respective Affiliates.



 

 

“Agreement” has the meaning set forth in the preamble hereto.

“Bank” means Community Bank of the Chesapeake, a Maryland chartered bank, and
wholly owned subsidiary of the Company.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Maryland are permitted or required by
any applicable law or executive order to close.

“Bylaws” means the Bylaws of the Company, as in effect on the Closing Date.

“Charter” means the Certificate of Incorporation of the Company, as in effect on
the Closing Date.

“Closing” has the meaning set forth in Section 2.5.

“Closing Date” means October 14, 2020.

“Company” has the meaning set forth in the preamble hereto and shall include any
successors to the Company.

“Company Covered Person” has the meaning set forth in Section 4.2.4.

“Company’s Reports” means (i) the Company's Annual Report on Form 10-K for the
year ended December 31, 2019 as filed with the SEC, including the audited
financial statements contained therein; (ii) the Company's Quarterly Report on
Form 10-Q for the quarter ended June 30, 2020, as filed with the SEC, including
the unaudited financial statements contained therein, and (iii) the Company’s
reports for the year ended December 31, 2019 and the period ended June 30, 2020,
as filed with the FRB as required by regulations of the FRB.

“Disbursements” has the meaning set forth in Section 3.1.

“Disqualification Event” has the meaning set forth in Section 4.2.4.

“DTC” has the meaning set forth in Section 3.1.

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

“Event of Default” has the meaning set forth in the Subordinated Notes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“FDIC” means the Federal Deposit Insurance Corporation.

“FRB” means the Board of Governors of the Federal Reserve System.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America.



 2 

 

“Governmental Agency(ies)” means, individually or collectively, any arbitrator,
court, federal, state, county or local governmental department, commission,
board, regulatory authority or administrative agency (including, without
limitation, each applicable Regulatory Agency) with jurisdiction over the
Company or a Subsidiary or any of their respective properties, assets or
operations.

“Governmental Licenses” has the meaning set forth in Section 4.3.

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including, without
limitation, any substances which are “hazardous substances,” “hazardous wastes,”
“hazardous materials” or “toxic substances” under the Hazardous Materials Laws
and/or other applicable environmental laws, ordinances or regulations.

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

“Indebtedness” means: (i) all items arising from the borrowing of money that,
according to GAAP as in effect from time to time, would be included in
determining total liabilities as shown on the consolidated balance sheet of the
Company; and (ii) all obligations secured by any lien in property owned by the
Company or any Subsidiary whether or not such obligations shall have been
assumed; provided, however, Indebtedness shall not include deposits or other
Indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Bank’s business (including, without limitation, federal funds
purchased, advances from any Federal Home Loan Bank, secured deposits of
municipalities, letters of credit issued by the Company or the Bank and
repurchase arrangements) and consistent with customary banking practices and
applicable laws and regulations.

“Indenture” means the indenture, dated as of the date hereof, by and between the
Company and UMB Bank National Association, as trustee, substantially in the form
attached hereto as Exhibit A, as the same may be amended or supplemented from
time to time in accordance with the terms thereof.

“Leases” means all leases, licenses or other documents providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

“Material Adverse Effect” means, with respect to any Person, any change or
effect that (i) is or would be reasonably likely to be material and adverse to
the financial condition, results of operations or business of such Person, and
its Affiliates, taken as a whole, or (ii) would materially impair the ability of
such Person to perform its respective obligations under any of the Transaction
Documents, or otherwise materially impede the consummation of the transactions
contemplated hereby; provided, however, that “Material Adverse Effect” shall not
be deemed to include the impact of (1) changes in banking and similar laws,
rules or regulations of general applicability or interpretations thereof by
Governmental Agencies that do not disproportionately affect the operations or
business of the Company or the Bank in comparison to other banking institutions
with similar operations, (2) changes in GAAP or regulatory accounting
requirements applicable to financial institutions and their holding companies
generally, (3) changes in general economic or capital market conditions
affecting financial institutions or their market prices generally and not
specifically related to the Company, the Bank or the Purchasers, (4) the effects
of the COVID-19 pandemic that do not disproportionately affect the operations or
business of the Company or the Bank in comparison to other banking institutions
with similar operations, (5) direct effects of compliance with this Agreement on
the operating performance of the Company, the Bank or the Purchasers, including
expenses incurred by the Company, the Bank or the Purchasers in consummating the
transactions contemplated by this Agreement, and (6) the effects of any action
or omission taken by the Company with the prior written consent of the
Purchasers, and vice versa, or as otherwise contemplated by this Agreement and
the Subordinated Notes.



 3 

 

“Maturity Date” means October 15, 2030.

“Person” means an individual, a corporation (whether or not for profit), a
partnership, a limited liability company, a joint venture, an association, a
trust, an unincorporated organization, a government or any department or agency
thereof (including a Governmental Agency) or any other entity or organization.

“Placement Agent” has the meaning set forth in the Recitals.

“Property” means any real property owned or leased by the Company or any
Affiliate or Subsidiary of the Company.

“Purchaser” or “Purchasers” has the meaning set forth in the preamble hereto.

“QIB” means a Qualified Institutional Buyer, as defined in Rule 144A under the
Securities Act.

“Registration Rights Agreement” has the meaning set forth in the Recitals.

“Regulation D” has the meaning set forth in the Recitals.

“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Bank or any of their Subsidiaries.

“Secondary Market Transaction” has the meaning set forth in Section 5.5.

"SEC" means the Securities and Exchange Commission.

“Securities Act” has the meaning set forth in the Recitals.

“Subordinated Note” means the Subordinated Note (or collectively, the
“Subordinated Notes”) in the form attached as an exhibit to the Indenture, as
amended, restated, supplemented or modified from time to time, and each
Subordinated Note delivered in substitution or exchange for such Subordinated
Note.

“Subordinated Note Amount” has the meaning set forth in the Recitals.



 4 

 

“Subsidiary” means with respect to any Person, any corporation or entity (other
than a trust) in which a majority of the outstanding Equity Interest is directly
or indirectly owned by such Person.

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217, as amended, modified and supplemented and in effect from time to time
or any replacement thereof.

“Tier 2 Capital Event” has the meaning set forth in the Indenture.

“Transaction Documents” has the meaning set forth in Section 3.2.1.1.

“Trustee” means the trustee or successor in accordance with the applicable
provisions of the Indenture.

1.2               Interpretations. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein” and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The word “including” when used in this Agreement
without the phrase “without limitation,” shall mean “including, without
limitation.” All references to time of day herein are references to Eastern Time
unless otherwise specifically provided. All references to this Agreement, the
Subordinated Notes and the Indenture shall be deemed to be to such documents as
amended, modified or restated from time to time. With respect to any reference
in this Agreement to any defined term, (i) if such defined term refers to a
Person, then it shall also mean all heirs, legal representatives and permitted
successors and assigns of such Person, and (ii) if such defined term refers to a
document, instrument or agreement, then it shall also include any amendment,
replacement, extension or other modification thereof.

1.3               Exhibits Incorporated. All Exhibits attached hereto are hereby
incorporated into this Agreement.

2.                   SUBORDINATED DEBT.

2.1               Certain Terms. Subject to the terms and conditions herein
contained, the Company proposes to issue and sell to the Purchasers, severally
and not jointly, Subordinated Notes, which will be issued pursuant to the
Indenture, in an aggregate principal amount equal to the aggregate of the
Subordinated Note Amounts. The Purchasers, severally and not jointly, each agree
to purchase the Subordinated Notes, in an amount equal to such Purchaser's
Subordinated Note Amount, which will be issued pursuant to the Indenture, from
the Company on the Closing Date in accordance with the terms of, and subject to
the conditions and provisions set forth in, this Agreement, the Subordinated
Notes and the Indenture. The Subordinated Note Amounts shall be disbursed in
accordance with Section 3.1.

2.2               Subordination. The Subordinated Notes shall be subordinated in
accordance with the subordination provisions set forth therein.

2.3               Maturity Date. On the Maturity Date, all sums due and owing
under this Agreement and the Subordinated Notes shall be repaid in full. The
Company acknowledges and agrees that the Purchasers have not made any
commitments, either express or implied, to extend the terms of the Subordinated
Notes past their Maturity Date, and shall not extend such terms beyond the
Maturity Date unless the Company and the Purchasers hereafter specifically
otherwise agree in writing.

2.4               Unsecured Obligations. The obligations of the Company to the
Purchasers under the Subordinated Notes shall be unsecured.



 5 

 

2.5               The Closing. The execution and delivery of the Transaction
Documents (the “Closing”) shall occur on the Closing Date at such place or time
or on such other date as the parties hereto may agree.

2.6               Payments. The Company agrees that matters concerning payments
and application of payments shall be as set forth in this Agreement, the
Indenture and the Subordinated Notes.

2.7               No Right of Offset. Each Purchaser hereby expressly waives any
right of offset it may have against the Company or any of its Subsidiaries.

2.8               Use of Proceeds. The Company shall use the net proceeds from
the sale of Subordinated Notes for general corporate purposes, to support the
Bank's regulatory capital ratios, and potential common stock share repurchases.

3.                   DISBURSEMENT.

3.1               Disbursement. On the Closing Date, assuming all of the terms
and conditions set forth in Section 3.2 have been satisfied by the Company and
the Company has executed and delivered to each of the Purchasers this Agreement
and any other related documents required by Section 3.2 in form and substance
reasonably satisfactory to the Purchasers, each Purchaser shall disburse in
immediately available funds the Subordinated Note Amount set forth on each
Purchaser’s respective signature page hereto to the Company in exchange for an
electronic securities entitlement to be credited to the Purchaser's account (or
the account of the Purchaser's securities intermediary) through the facilities
of the Depository Trust Company (“DTC”) with a principal amount equal to such
Subordinated Note Amount (the “Disbursement”). The Company will deliver to the
Trustee a global certificate (the “Global Note”) representing the Subordinated
Notes, registered in the name of “Cede & Co.” as nominee for DTC.

3.2               Conditions Precedent to Disbursement.

3.2.1                Conditions to the Purchasers’ Obligation. The obligation of
each Purchaser to consummate the purchase of the Subordinated Notes to be
purchased by them at Closing and to effect the Disbursement is subject to
delivery by or at the direction of the Company to such Purchaser (or, with
respect to the Indenture, the Trustee) each of the following (or written waiver
by such Purchaser prior to the Closing of such delivery):

3.2.1.1          Transaction Documents. This Agreement and the Indenture, the
Global Note and the Registration Rights Agreement (collectively, the
“Transaction Documents”), each duly authorized and executed by the Company, and
delivery of written instructions to the Trustee (with respect to the Indenture).

3.2.1.2          Authority Documents.

(a)                      A copy, certified by the Secretary or Assistant
Secretary of the Company, of the Charter of the Company;

(b)                      A certificate of existence of the Company issued by the
Secretary of State of the State of Maryland.

(c)                      A copy, certified by the Secretary or Assistant
Secretary, of the Bylaws of the Company;



 6 

 

(d)                      A copy, certified by the Secretary or Assistant
Secretary of the Company, of the resolutions of the board of directors of the
Company, and any committee thereof, authorizing the issuance of the Subordinated
Note and the execution, delivery and performance of the Transaction Documents;

(e)                      An incumbency certificate of the Secretary or Assistant
Secretary of the Company certifying the names of the officer or officers of the
Company authorized to sign the Transaction Documents and the other documents
provided for in this Agreement; and

(f)                       The opinion of Kilpatrick Townsend & Stockton LLP,
counsel to the Company, dated as of the Closing Date, substantially in the form
set forth at Exhibit B attached hereto addressed to the Purchasers and Placement
Agent.

3.2.1.3          Other Documents. Such other certificates, affidavits,
schedules, resolutions, notes and/or other documents which are provided for
hereunder or as a Purchaser may reasonably request.

3.2.1.4          Aggregate Investments. Prior to, or contemporaneously with the
Closing, each Purchaser shall have actually subscribed for the Subordinated Note
Amount set forth on such Purchaser’s signature page.

3.2.2                Conditions to the Company’s Obligation. With respect to a
given Purchaser, the obligation of the Company to consummate the sale of the
Subordinated Notes and to effect the Closing is subject to delivery by or at the
direction of such Purchaser to the Company of this Agreement, duly authorized
and executed by such Purchaser.

4.                   REPRESENTATIONS AND WARRANTIES OF COMPANY.

The Company hereby represents and warrants to each Purchaser as follows:

4.1               Organization and Authority.

4.1.1                Organization Matters of the Company and Its Subsidiaries.

4.1.1.1          The Company is a duly organized corporation, is validly
existing and in good standing under the laws of State of Maryland and has all
requisite corporate power and authority to conduct its business and activities
as presently conducted, to own its properties, and to perform its obligations
under the Transaction Documents. The Company is duly qualified as a foreign
corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole. The Company
is duly registered as a bank holding company under the Bank Holding Company Act
of 1956, as amended.

4.1.1.2          Schedule 4.1.1.2 sets forth the only direct or indirect
Subsidiaries of the Company. Each Subsidiary of the Company other than the Bank
either has been duly organized and is validly existing as a corporation or
trust, or, in the case of the Bank, has been duly chartered and is validly
existing as a commercial bank, in each case in good standing under the laws of
the jurisdiction of its incorporation, has corporate or trust power, as
applicable, and authority to own, lease and operate its properties and to
conduct its business and is duly qualified as a foreign corporation to transact
business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure so to qualify or
to be in good standing would not reasonably be expected to result in a Material
Adverse Effect on the Company and its Subsidiaries taken as a whole. All of the
issued and outstanding shares of capital stock or other Equity Interests in each
Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned by the Company, directly or through
Subsidiaries of the Company, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or claim; none of the outstanding shares of capital
stock of, or other Equity Interests in, any Subsidiary of the Company were
issued in violation of the preemptive or similar rights of any security holder
of such Subsidiary of the Company or any other entity.



 7 

 

4.1.1.3          The deposit accounts of the Bank are insured by the FDIC up to
applicable limits. The Bank has not received any notice or other information
indicating that the Bank is not an “insured depository institution” as defined
in 12 U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to adversely affect the status of the Bank as an FDIC-insured
institution.

4.1.2                Capital Stock and Related Matters. The Charter of the
Company authorizes the Company to issue 15,000,000 shares of common stock. As of
the date of this Agreement, there are 5,941,832 shares of the Company’s common
stock issued and outstanding. All of the outstanding capital stock of the
Company has been duly authorized and validly issued and is fully paid and
non-assessable. There are, as of the date hereof, no outstanding options,
rights, warrants or other agreements or instruments obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, additional
shares of the capital stock of the Company or obligating the Company to grant,
extend or enter into any such agreement or commitment to any Person other than
the Company except pursuant to the Company’s equity incentive plans duly adopted
by the Company’s Board of Directors.

4.2               No Impediment to Transactions.

4.2.1                Transaction is Legal and Authorized. The issuance of the
Subordinated Notes pursuant to the Indenture, the borrowing of the aggregate of
the Subordinated Note Amount the execution of the Transaction Documents and
compliance by the Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of the Company.

4.2.2                Agreement, Registration Rights Agreement and Indenture.
This Agreement, the Registration Rights Agreement and the Indenture have been
duly authorized, executed and delivered by the Company, and, assuming due
authorization, execution and delivery by the other parties hereto, including the
Trustee for purposes of the Indenture, constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles.

4.2.3                Subordinated Notes. The Subordinated Notes have been duly
authorized by the Company and when executed by the Company and completed and
authenticated by the Trustee in accordance with, and in the form contemplated
by, the Indenture and issued, delivered to and paid for by the Purchasers in
accordance with the terms of the Agreement, will have been duly executed,
authenticated, issued and delivered, under the Indenture and will constitute
legal, valid and binding obligations of the Company, entitled to the benefits of
the Indenture, and enforceable against the Company in accordance with their
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles. When executed
and delivered, the Subordinated Notes will be substantially in the forms
attached as exhibits to the Indenture.



 8 

 

4.2.4                Exemption from Registration. Neither the Company, nor any
of its Subsidiaries or Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes. Assuming the accuracy of the representations and warranties
of each Purchaser set forth in this Agreement, the Subordinated Notes will be
issued in a transaction exempt from the registration requirements of the
Securities Act. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Company or, to the Company’s knowledge, any Person described
in Rule 506(d)(1) (each, a “Company Covered Person”). The Company has exercised
reasonable care to determine whether any Company Covered Person is subject to a
Disqualification Event. The Company has complied, to the extent applicable, with
its disclosure obligations under Rule 506(e).

4.2.5                No Defaults or Restrictions. Neither the execution and
delivery of the Transaction Documents by the Company nor compliance by the
Company with their respective terms and conditions will (whether with or without
the giving of notice or lapse of time or both) (i) violate, conflict with or
result in a breach of, or constitute a default under: (1) the Charter or Bylaws
of the Company; (2) any of the terms, obligations, covenants, conditions or
provisions of any corporate restriction or of any contract, agreement,
indenture, note, mortgage, deed of trust, pledge, bank loan or credit agreement,
or any other agreement or instrument to which the Company or Bank, as
applicable, is now a party or by which it or any of its properties may be bound
or affected; (3) any judgment, order, writ, injunction, decree or demand of any
court, arbitrator, grand jury, or Governmental Agency applicable to the Company
or the Bank; or (4) any statute, rule or regulation applicable to the Company,
except, in the case of items (2), (3) or (4), for such violations, conflicts,
breaches or defaults that would not reasonably be expected to have, singularly
or in the aggregate, a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole, or (ii) result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any property or
asset of the Company. Neither the Company nor the Bank is in default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture, note or other
agreement or instrument creating, evidencing or securing Indebtedness of any
kind or pursuant to which any such Indebtedness is issued, or any other
agreement or instrument to which the Company or the Bank, as applicable, is a
party or by which the Company or the Bank, as applicable, or any of its
properties may be bound or affected, except, in each case, only such defaults
that would not reasonably be expected to have, singularly or in the aggregate, a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole.

4.2.6                Governmental Consent. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by the Company
that have not been obtained, and no registrations or declarations are required
to be filed by the Company that have not been filed in connection with, or, in
contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except for applicable requirements, if any, of the
Securities Act, the Exchange Act or state securities laws or “blue sky” laws of
the various states and any applicable federal or state banking laws and
regulations.

4.3               Possession of Licenses and Permits. The Company and its
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
Governmental Agencies necessary to conduct the business now operated by them
except where the failure to possess such Governmental Licenses would not,
singularly or in the aggregate, have a Material Adverse Effect on the Company
and its Subsidiaries taken as a whole; the Company and each Subsidiary of the
Company is in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not, individually or in
the aggregate, have a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole; all of the Governmental Licenses are valid and in
full force and effect, except where the invalidity of such Governmental Licenses
or the failure of such Governmental Licenses to be in full force and effect
would not have a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole; and neither the Company nor any Subsidiary of the Company has
received any notice of proceedings relating to the revocation or modification of
any such Governmental Licenses.



 9 

 

4.4               Financial Condition.

4.4.1                Company Financial Statements. The financial statements of
the Company included in the Company’s Reports (including the related notes,
where applicable), which have been made available to the Purchasers (i) have
been prepared from, and are in accordance with, the books and records of the
Company; (ii) fairly present in all material respects the results of operations,
cash flows, changes in stockholders’ equity and financial position of the
Company and its consolidated Subsidiaries, for the respective fiscal periods or
as of the respective dates therein set forth (subject in the case of unaudited
statements to recurring year-end audit adjustments normal in nature and amount),
as applicable; (iii) complied as to form, as of their respective dates of filing
in all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case, (x)
as indicated in such statements or in the notes thereto, (y) for any statement
therein or omission therefrom that was corrected, amended, or supplemented or
otherwise disclosed or updated in a subsequent Company’s Report, and (z) to the
extent that any unaudited interim financial statements do not contain the
footnotes required by GAAP, and were or are subject to normal and recurring
year-end adjustments, which were not or are not expected to be material in
amount, either individually or in the aggregate. The books and records of the
Company have been, and are being, maintained in all material respects in
accordance with GAAP and any other applicable legal and accounting requirements.
The Company does not have any material liability of any nature whatsoever
(whether absolute, accrued, contingent or otherwise and whether due or to become
due), except for those liabilities that are reflected or reserved against on the
consolidated balance sheet of the Company contained in the Company’s Reports for
the Company’s most recently completed quarterly or annual fiscal period, as
applicable, and for liabilities incurred in the ordinary course of business
consistent with past practice or in connection with this Agreement and the
transactions contemplated hereby.

4.4.2                Absence of Default. Since December 31, 2019, no event has
occurred which either of itself or with the lapse of time or the giving of
notice or both, would give any creditor of the Company the right to accelerate
the maturity of any material Indebtedness of the Company. The Company is not in
default under any Lease, agreement or instrument, or any law, rule, regulation,
order, writ, injunction, decree, determination or award, non-compliance with
which could reasonably be expected to result in a Material Adverse Effect on the
Company and its Subsidiaries taken as a whole.

4.4.3                Solvency. After giving effect to the consummation of the
transactions contemplated by this Agreement, the Company has capital sufficient
to carry on its business and transactions and is solvent and able to pay its
debts as they mature. No transfer of property is being made and no Indebtedness
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or any Subsidiary of the Company.

4.4.4                Ownership of Property. The Company and each of its
Subsidiaries has good and marketable title as to all real property owned by it
and good title to all assets and properties owned by the Company and such
Subsidiary in the conduct of its businesses, whether such assets and properties
are real or personal, tangible or intangible, including assets and property
reflected in the most recent balance sheet contained in the Company’s Reports or
acquired subsequent thereto (except to the extent that such

 10 

 

assets and properties have been disposed of in the ordinary course of business,
since the date of such balance sheet), subject to no encumbrances, liens,
mortgages, security interests or pledges, except (i) those items which secure
liabilities for public or statutory obligations or any discount with, borrowing
from or other obligations to the Federal Home Loan Bank, inter-bank credit
facilities, reverse repurchase agreements or any transaction by the Bank acting
in a fiduciary capacity, (ii) statutory liens for amounts not yet delinquent or
which are being contested in good faith and (iii) such as do not, individually
or in the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries. The Company and each of its
Subsidiaries, as lessee, has the right under valid and existing Leases of real
and personal properties that are material to the Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it. Such existing Leases and commitments to
Lease constitute or will constitute operating Leases for both tax and financial
accounting purposes except as otherwise disclosed in the Company’s Reports and
the Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company’s
Reports.

4.5               No Material Adverse Change. Since December 31, 2019, there has
been no development or event which has had or could reasonably be expected to
have a Material Adverse Effect on the Company and its Subsidiaries taken as a
whole.

4.6               Legal Matters.

4.6.1                Compliance with Law. The Company and each of its
Subsidiaries (i) has complied with and (ii) is not under investigation with
respect to, and, to the Company’s knowledge, has not been threatened to be
charged with or given any notice of any material violation of any applicable
statutes, rules, regulations, orders and restrictions of any domestic or foreign
government, or any instrumentality or agency thereof, having jurisdiction over
the conduct of its business or the ownership of its properties, except where any
such failure to comply or violation would not reasonably be expected to have a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole.
The Company and each of its Subsidiaries is in compliance with, and at all times
prior to the date hereof has been in compliance with, (x) all statutes, rules,
regulations, orders and restrictions of any domestic or foreign government, or
any Governmental Agency, applicable to it, and (y) its own privacy policies and
written commitments to customers, consumers and employees, concerning data
protection, the privacy and security of personal data, and the nonpublic
personal information of its customers, consumers and employees, in each case
except where any such failure to comply, would not result, individually or in
the aggregate, in a Material Adverse Effect. At no time during the two years
prior to the date hereof has the Company or any of its Subsidiaries received any
written notice asserting any violations of any of the foregoing.

4.6.2                Regulatory Enforcement Actions. The Company, the Bank and
its other Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which would have a Material Adverse Effect.
None of the Company, the Bank, the Company’s or the Bank’s Subsidiaries nor any
of their officers or directors is now operating under any restrictions,
agreements, memoranda, commitment letter, supervisory letter or similar
regulatory correspondence, or other commitments (other than restrictions of
general application) imposed by any Governmental Agency, nor are, to the
Company’s knowledge, (a) any such restrictions threatened, (b) any agreements,
memoranda or commitments being sought by any Governmental Agency , or (c) any
legal or regulatory violations previously identified by, or penalties or other
remedial action previously imposed by, any Governmental Agency remains
unresolved.



 11 

 

4.6.3                Pending Litigation. There are no actions, suits,
proceedings or written agreements pending, or, to the Company’s knowledge,
threatened or proposed, against the Company or any of its Subsidiaries at law or
in equity or before or by any Government Agency that, either separately or in
the aggregate, would reasonably be expected to have a Material Adverse Effect on
the Company and any of its Subsidiaries, taken as a whole, or affect issuance or
payment of the Subordinated Notes; and neither the Company nor any of its
Subsidiaries is a party to or named as subject to the provisions of any order,
writ, injunction, or decree of, or any written agreement with, any Government
Agency, that either separately or in the aggregate, will have a Material Adverse
Effect on the Company and any of its Subsidiaries, taken as a whole.

4.6.4                Environmental. No Property is or, to the Company’s
knowledge, has been a site for the use, generation, manufacture, storage,
treatment, release, threatened release, discharge, disposal, transportation or
presence of any Hazardous Materials and neither the Company nor any of its
Subsidiaries has engaged in such activities. There are no claims or actions
pending or, to the Company’s knowledge, threatened against the Company or any of
its Subsidiaries by any Governmental Agency or by any other Person relating to
any Hazardous Materials or pursuant to any Hazardous Materials Law.

4.6.5                Brokerage Commissions. Except for commissions paid to the
Placement Agent, neither the Company nor any Affiliate of the Company is
obligated to pay any brokerage commission or finder’s fee to any Person in
connection with the transactions contemplated by this Agreement.

4.6.6                Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

4.7               No Misstatement or Omission. None of the representations,
warranties, covenants and agreements contained in this Agreement or in any
certificate or other document delivered to Purchaser by or on behalf of Company,
Bank or any of their Subsidiaries pursuant to or in connection with this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein not misleading
in light of the circumstances when made or furnished to Purchaser.

4.8               Internal Accounting Controls. The Company, the Bank and each
other Subsidiary has established and maintains a system of internal control over
financial reporting that pertains to the maintenance of records that accurately
and fairly reflect the transactions and dispositions of the Company’s assets (on
a consolidated basis), provides reasonable assurance that transactions are
recorded as necessary to permit preparation of financial statements in
accordance with GAAP, and that the Company’s and the Bank’s receipts and
expenditures and receipts and expenditures of each of the Company’s other
Subsidiaries are being made only in accordance with authorizations of the
Company management and Board of Directors, and provides reasonable assurance
regarding prevention or timely detection of unauthorized acquisition, use or
disposition of assets of the Company on a consolidated basis that could have a
Material Adverse Effect. Such internal control over financial reporting is
effective to provide reasonable assurance regarding the reliability of the
Company’s financial reporting and the preparation of the Company’s financial
statements for external purposes in accordance with GAAP. Since the conclusion
of the Company’s last completed fiscal year there has not been and there
currently is not (i) any significant deficiency or material weakness in the
design or operation of its internal control over financial reporting which is
reasonably likely to adversely affect its ability to record, process, summarize
and report financial information, or (ii) any fraud, whether or not material,
that involves management or other employees who have a role in the Company’s or
the Bank’s internal control over financial reporting. The Company (A) has
implemented and maintains disclosure controls and procedures reasonably designed
and maintained to ensure that material information relating to the Company is
made known to the Chief Executive Officer and the Chief Financial Officer of the
Company by others within the Company and (B) has disclosed, based on its most
recent evaluation prior to the date hereof, to the Company’s outside auditors
and the audit committee of the Company’s Board of Directors (x) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting which are reasonably likely to adversely
affect the Company’s internal controls over financial reporting. Such disclosure
controls and procedures are effective for the purposes for which they were
established.



 12 

 

4.9               Tax Matters. The Company, Bank and each Subsidiary of the
Company have (i) filed all material foreign, U.S. federal, state and local tax
returns, information returns and similar reports that are required to be filed,
and all such tax returns are true, correct and complete in all material
respects, and (ii) paid all material taxes required to be paid by it and any
other material assessment, fine or penalty levied against it other than taxes
(x) currently payable without penalty or interest, or (y) being contested in
good faith by appropriate proceedings.

4.10           Exempt Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in this Agreement, no registration
under the Securities Act is required for the offer and sale of the Subordinated
Notes by the Company to the Purchasers.

4.11           Representations and Warranties Generally. The representations and
warranties of Company set forth in this Agreement and in any certificate or
other document delivered to Purchaser by or on behalf of Company, Bank or any of
their Subsidiaries pursuant to or in connection with this Agreement that do not
contain a “Material Adverse Effect” qualification or other express materiality
or similar qualification are true and correct as of the date hereof and as of
the Closing Date, except where the failure of such representations and
warranties to be so true and correct does not have a Material Adverse Effect;
provided, however, that any such representations and warranties made as of a
specified date need only be true and correct as of such date. The
representations and warranties of Company set forth in this Agreement and in any
certificate or other document delivered to Purchaser by or on behalf of Company,
Bank or any of their Subsidiaries pursuant to or in connection with this
Agreement that contain a “Material Adverse Effect” qualification or any other
express materiality or similar qualification are true and correct as of the date
hereof and as of the Closing Date; provided, however, that any such
representations and warranties made as of a specified date need only be true and
correct as of such date.

5.                   GENERAL COVENANTS, CONDITIONS AND AGREEMENTS.

The Company hereby further covenants and agrees with each Purchaser as follows:

5.1               Compliance with Transaction Documents. The Company shall
comply with, observe and timely perform each and every one of the covenants,
agreements and obligations under the Transaction Documents.

5.2               Affiliate Transactions. The Company shall not itself, nor
shall it cause, permit or allow any of its Subsidiaries to enter into any
material transaction, including, the purchase, sale or exchange of property or
the rendering of any service, with any Affiliate of the Company except in the
ordinary course of business and pursuant to the reasonable requirements of the
Company’s or such Affiliate’s business and upon terms consistent with applicable
laws and regulations and reasonably found by the appropriate board(s) of
directors to be fair and reasonable and no less favorable to the Company or such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate.



 13 

 

5.3               Compliance with Laws; Additional Agreements.

5.3.1                Generally. The Company shall comply and cause the Bank and
each of its other Subsidiaries to comply in all material respects with all
applicable statutes, rules, regulations, orders and restrictions in respect of
the conduct of its business and the ownership of its properties, except, in each
case, where such noncompliance would not reasonably be expected to have a
Material Adverse Effect on the Company and its Subsidiaries taken as a whole.

5.3.2                Regulated Activities. The Company shall not itself, nor
shall it cause, permit or allow the Bank or any other of its Subsidiaries to (i)
engage in any business or activity not permitted by all applicable laws and
regulations, except where such business or activity would not reasonably be
expected to have a Material Adverse Effect on the Company and its Subsidiaries
taken as a whole or (ii) make any loan or advance secured by the capital stock
of another bank or depository institution, or acquire the capital stock, assets
or obligations of or any interest in another bank or depository institution, in
each case other than in accordance with applicable laws and regulations and safe
and sound banking practices.

5.3.3                Taxes. The Company shall and shall cause Bank and any other
of its Subsidiaries to promptly pay and discharge all taxes, assessments and
other governmental charges imposed upon the Company, the Bank or any other of
its Subsidiaries or upon the income, profits, or property of the Company or any
Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Bank
or any other of its Subsidiaries. Notwithstanding the foregoing, none of the
Company, the Bank or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Bank and such
other Subsidiary.

5.3.4                Corporate Existence. The Company shall do or cause to be
done all things reasonably necessary to maintain, preserve and renew its
corporate existence and that of the Bank and the other Subsidiaries and its and
their rights and franchises, and comply in all material respects with all
related laws applicable to the Company, the Bank or the other Subsidiaries.

5.3.5                Dividends, Payments, and Guarantees During Event of
Default. During the continuance of a failure by the Company to make any required
payment of principal or interest on the Subordinated Notes and during the
occurrence of an Event of Default (as defined under the Indenture) until such
Event of Default is cured by the Company, the Company may not (a) declare or pay
any dividends or distributions on, or redeem, purchase, acquire or make a
liquidation payment with respect to, any of its capital stock; (b) make any
payment of principal of, or interest or premium, if any, on, or repay,
repurchase or redeem any of the Company’s Indebtedness that ranks equal with or
junior to the Subordinated Notes; or (c) make any payments under any guarantee
that ranks equal with or junior to the Subordinated Notes, other than (i) any
dividends or distributions in shares of, or options, warrants or rights to
subscribe for or purchase shares of, any class of the Company’s common stock;
(ii) any declaration of a non-cash dividend in connection with the
implementation of a shareholders’ rights plan, or the issuance of stock under
any such plan in the future, or the redemption or repurchase of any such rights
pursuant thereto; (iii) as a result of a reclassification of the Company’s
capital stock or the exchange or conversion of one class or series of the
Company’s capital stock for another class or series of the Company’s capital
stock; (iv) the purchase of fractional interests in shares of the Company’s
capital stock pursuant to the conversion or exchange provisions of such capital
stock or the security being converted or exchanged; or (v) purchases of any
class of the Company’s common stock related to the issuance of common stock or
rights under any benefit plans for the Company’s directors, officers or
employees or any of the Company’s dividend reinvestment plans.



 14 

 

5.3.6                Tier 2 Capital. If all or any portion of the Subordinated
Notes ceases to be eligible, or there is a material risk that all or any portion
of the Subordinated Notes will cease to be eligible, to qualify as Tier 2
Capital, other than due to the limitation imposed on the capital treatment of
subordinated debt during the five (5) years immediately preceding the Maturity
Date of the Subordinated Notes, the Company will immediately notify the Holder,
and thereafter, subject to the terms of the Indenture, the Company and the
Holder will work together in good faith to execute and deliver all agreements as
reasonably necessary in order to restructure the applicable portions of the
obligations evidenced by the Subordinated Notes to qualify as Tier 2 Capital;
provided, however, that nothing contained in this Agreement shall limit the
Company’s right to redeem the Subordinated Notes upon the occurrence of a Tier 2
Capital Event as described in the Subordinated Notes and the Indenture.

5.4               Absence of Control. It is the intent of the parties to this
Agreement that in no event shall the Purchasers, by reason of any of the
Transaction Documents, be deemed to control, directly or indirectly, the
Company, and the Purchasers shall not exercise, or be deemed to exercise,
directly or indirectly, a controlling influence over the management or policies
of the Company.

5.5               Secondary Market Transactions. Each Purchaser shall have the
right at any time and from time to time to securitize its Subordinated Notes or
any portion thereof in a single asset securitization or a pooled loan
securitization of rated single or multi-class securities secured by or
evidencing ownership interests in the Subordinated Notes (each such
securitization is referred to herein as a “Secondary Market Transaction”). In
connection with any such Secondary Market Transaction, the Company shall, at the
Company’s expense, cooperate with the Purchasers and otherwise reasonably assist
the Purchasers in satisfying the market standards to which Purchasers
customarily adhere or which may be reasonably required in the marketplace or by
applicable rating agencies in connection with any such Secondary Market
Transaction. Subject to any written confidentiality obligation, all information
regarding the Company may be furnished, without liability except in the case of
gross negligence or willful misconduct, to any the Purchaser and to any Person
reasonably deemed necessary by Purchaser in connection with participation in
such Secondary Market Transaction. All documents, financial statements,
appraisals and other data relevant to the Company or the Subordinated Notes may
be retained by any such Person, subject to the terms of any applicable
confidentiality agreements.

5.6               Bloomberg. The Company shall use commercially reasonable
efforts to cause the Subordinated Notes to be quoted on Bloomberg.

5.7               Rule 144A Information. While any Subordinated Notes remain
“restricted securities” within the meaning of the Securities Act, the Company
will make available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.

5.8               NRSRO Rating. The Company will use commercially reasonable
efforts to maintain a rating by a nationally recognized statistical rating
organization (“NRSRO”) while any Subordinated Notes remain outstanding.

5.9               Resale Registration Statement. Subject to the terms and
conditions of this Agreement, the Company will provide to the Purchasers the
resale registration rights described in the Registration Rights Agreement.

6.                   REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE
PURCHASERS.

Each Purchaser hereby represents and warrants to the Company, and covenants with
the Company, severally and not jointly, as follows:



 15 

 

6.1               Legal Power and Authority. It has all necessary power and
authority to execute, deliver and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby. It is an entity duly
organized, validly existing and in good standing under the laws its jurisdiction
of organization.

6.2               Authorization and Execution. The execution, delivery and
performance of this Agreement has been duly authorized by all necessary action
on the part of such Purchaser, and, assuming due authorization, execution and
delivery by the other parties hereto, this Agreement is a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

6.3               No Conflicts. Neither the execution, delivery or performance
of the Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) its organizational documents, (ii) any agreement to which it is party,
(iii) any law applicable to it or (iv) any order, writ, judgment, injunction,
decree, determination or award binding upon or affecting it.

6.4               Purchase for Investment. It is purchasing the Subordinated
Note for its own account and not with a view to distribution and with no present
intention of reselling, distributing or otherwise disposing of the same. It has
no present or contemplated agreement, undertaking, arrangement, obligation,
Indebtedness or commitment providing for, or which is likely to compel, a
disposition of the Subordinated Notes in any manner.

6.5               Institutional Accredited Investor. It is and will be on the
Closing Date (i) an institutional “accredited investor” as such term is defined
in Rule 501(a) of Regulation D and as contemplated by subsections (1), (2), (3)
and (7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total
assets, or (ii) a QIB.

6.6               Financial and Business Sophistication. It has such knowledge
and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the
Subordinated Notes. It has relied solely upon its own knowledge of, and/or the
advice of its own legal, financial or other advisors with regard to, the legal,
financial, tax and other considerations involved in deciding to invest in the
Subordinated Notes.

6.7               Ability to Bear Economic Risk of Investment. It recognizes
that an investment in the Subordinated Notes involves substantial risk. It has
the ability to bear the economic risk of the prospective investment in the
Subordinated Notes, including the ability to hold the Subordinated Notes
indefinitely, and further including the ability to bear a complete loss of all
of its investment in the Company.

6.8               Information. It acknowledges that (i) it is not being provided
with the disclosures that would be required if the offer and sale of the
Subordinated Notes were registered under the Securities Act, nor is it being
provided with any offering circular or prospectus prepared in connection with
the offer and sale of the Subordinated Notes; (ii) it has conducted its own
examination of the Company and the terms of the Indenture and the Subordinated
Notes to the extent it deems necessary to make its decision to invest in the
Subordinated Notes; and (iii) it has availed itself of publicly available
financial and other information concerning the Company to the extent it deems
necessary to make its decision to purchase the Subordinated Notes. It has
reviewed the information set forth in the Company’s Reports, the exhibits hereto
and the information contained in the data room established by the Company in
connection with the transactions contemplated by this Agreement.



 16 

 

6.9               Access to Information. It acknowledges that it and its
advisors have been furnished with all materials relating to the business,
finances and operations of the Company that have been requested by it or its
advisors and have been given the opportunity to ask questions of, and to receive
answers from, persons acting on behalf of the Company concerning terms and
conditions of the transactions contemplated by this Agreement in order to make
an informed and voluntary decision to enter into this Agreement.

6.10           Investment Decision. It has made its own investment decision
based upon its own judgment, due diligence and advice from such advisors as it
has deemed necessary and not upon any view expressed by any other Person or
entity, including the Placement Agent (or with respect to the Indenture, the
Trustee). Neither such inquiries nor any other due diligence investigations
conducted by it or its advisors or representatives, if any, shall modify, amend
or affect its right to rely on the Company’s representations and warranties
contained herein. It is not relying upon, and has not relied upon, any advice,
statement, representation or warranty made by any Person by or on behalf of the
Company, including, without limitation, the Placement Agent (or with respect to
the Indenture, the Trustee), except for the express statements, representations
and warranties of the Company made or contained in this Agreement. Furthermore,
it acknowledges that (i) the Placement Agent has not performed any due diligence
review on behalf of it and (ii) nothing in this Agreement or any other materials
presented by or on behalf of the Company to it in connection with the purchase
of the Subordinated Notes constitutes legal, tax or investment advice.

6.11           Private Placement; No Registration; Restricted Legends. It
understands and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively, Rule
506(b) of Regulation D promulgated under Section 4(a)(2) of the Securities Act
and Section 18 of the Securities Act, or any state securities laws, and
accordingly, may be resold, pledged or otherwise transferred only in compliance
with the registration requirements of federal and state securities law or if
exemptions from the Securities Act and applicable state securities laws are
available to it. It is not subscribing for the Subordinated Notes as a result of
or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting. It further
acknowledges and agrees that all certificates or other instruments representing
the Subordinated Notes will bear the restrictive legend set forth in the form of
Subordinated Note, which are attached to the Indenture. It further acknowledges
its primary responsibilities under the Securities Act and, accordingly, will not
sell or otherwise transfer the Subordinated Notes or any interest therein
without complying with the requirements of the Securities Act and the rules and
regulations promulgated thereunder and the requirements set forth in this
Agreement.

6.12           Placement Agent. It will purchase the Subordinated Note(s)
directly from the Company and not from the Placement Agent and understands that
neither the Placement Agent nor any other broker or dealer has any obligation to
make a market in the Subordinated Notes.

6.13           Tier 2 Capital. If the Company provides notice as contemplated in
Section 5.3.6 of the occurrence of the event contemplated in such section,
thereafter the Company and the Purchasers will work together in good faith to
execute and deliver all agreements as reasonably necessary in order to
restructure the applicable portions of the obligations evidenced by the
Subordinated Notes to qualify as Tier 2 Capital; provided, however, that nothing
contained in this Agreement shall limit the Company’s right to redeem the
Subordinated Notes upon the occurrence of a Tier 2 Capital Event as described in
the Subordinated Notes.



 17 

 

6.14           Accuracy of Representations. It understands that each of the
Placement Agent and the Company are relying upon the truth and accuracy of the
foregoing representations, acknowledgements and agreements in connection with
the transactions contemplated by this Agreement, and agrees that if any of the
representations or acknowledgements made by it are no longer accurate as of the
Closing Date, or if any of the agreements made by it are breached on or prior to
the Closing Date, it shall promptly notify the Company.

6.15           Representations and Warranties Generally. The representations and
warranties of the Purchaser set forth in this Agreement are true and correct as
of the date hereof and will be true and correct as of the Closing Date and as
otherwise specifically provided herein. Any certificate signed by a duly
authorized representative of the Purchaser and delivered to the Company or to
counsel for the Company shall be deemed to be a representation and warranty by
the Purchaser to the Company as to the matters set forth therein.

7.                   MISCELLANEOUS.

7.1               Prohibition on Assignment by the Company. Except as described
in Article VII of the Indenture, the Company may not assign, transfer or
delegate any of its rights or obligations under this Agreement or the
Subordinated Notes without the prior written consent of all the Holders.

7.2               Time of the Essence. Time is of the essence for this
Agreement.

7.3               Waiver or Amendment. No waiver or amendment of any term,
provision, condition, covenant or agreement herein shall be effective unless in
writing and signed by the parties hereto. No failure to exercise or delay in
exercising, by a Purchaser or any holder of the Subordinated Notes, of any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other right or remedy
provided by law. The rights and remedies provided in this Agreement are
cumulative and not exclusive of any right or remedy provided by law or equity.

7.4               Severability. Any provision of this Agreement which is
unenforceable or invalid or contrary to law, or the inclusion of which would
adversely affect the validity, legality or enforcement of this Agreement, shall
be of no effect and, in such case, all the remaining terms and provisions of
this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein. Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular Persons or situations, the remainder of this
Agreement, and the application of such provision to Persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.

7.5               Notices. Any notice which any party hereto may be required or
may desire to give hereunder shall be deemed to have been given if in writing
and if delivered personally, or if mailed, postage prepaid, by United States
registered or certified mail, return receipt requested, or if delivered by a
responsible overnight commercial courier promising next business day delivery,
addressed:

 18 

 

if to the Company:

The Community Financial Corporation

3035 Leonardtown Road

Waldorf, Maryland 20601

Attention: Todd L. Capitani, Executive Vice President and Chief Financial
Officer

with a copy to:

Kilpatrick Townsend & Stockton LLP

607 14th St., NW. Suite 900

Washington, D.C. 20005

Attention: Gary Bronstein, Esq.

Edward G. Olifer, Esq.

if to the Purchasers: To the address indicated on such Purchaser’s signature
page.

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested).

7.6               Successors and Assigns. This Agreement shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors and assigns; except that, unless a Purchaser consents in writing, no
assignment made by the Company in violation of this Agreement shall be effective
or confer any rights on any purported assignee of the Company. The term
“successors and assigns” will not include a purchaser of any of the Subordinated
Notes from any Purchaser merely because of such purchase.

7.7               No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of a
Purchaser, shall be deemed to make a Purchaser a partner or joint venturer with
the Company.

7.8               Documentation. All documents and other matters required by any
of the provisions of this Agreement to be submitted or furnished to a Purchaser
shall be in form and substance satisfactory to such Purchaser.

7.9               Entire Agreement. This Agreement, the Indenture, the
Registration Rights Agreement and the Subordinated Notes, along with any
exhibits hereto and thereto, constitute the entire agreement between the parties
hereto with respect to the subject matter hereof and may not be modified or
amended in any manner other than by supplemental written agreement executed by
the parties hereto. No party, in entering into this Agreement, has relied upon
any representation, warranty, covenant, condition or other term that is not set
forth in this Agreement, the Indenture, the Registration Rights Agreement or in
the Subordinated Notes.

7.10           Choice of Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
its laws or principles of conflict of laws. Nothing herein shall be deemed to
limit any rights, powers or privileges which a Purchaser may have pursuant to
any law of the United States of America or any rule, regulation or order of any
department or agency thereof and nothing herein shall be deemed to make unlawful
any transaction or conduct by a Purchaser which is lawful pursuant to, or which
is permitted by, any of the foregoing.

7.11           No Third Party Beneficiary. This Agreement is made for the sole
benefit of the Company and the Purchasers, and no other Person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder; provided, that the Placement Agent may rely on the representations
and warranties contained herein to the same extent as if it were a party to this
Agreement.



 19 

 

7.12           Legal Tender of United States. All payments hereunder shall be
made in coin or currency which at the time of payment is legal tender in the
United States of America for public and private debts.

7.13           Captions; Counterparts. Captions contained in this Agreement in
no way define, limit or extend the scope or intent of their respective
provisions. This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. In the event that any
signature is delivered by facsimile transmission, or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

7.14           Knowledge; Discretion. All references herein to a Purchaser’s or
the Company’s knowledge shall be deemed to mean the knowledge of such party
based on the actual knowledge of such party’s Chief Executive Officer and Chief
Financial Officer or such other persons holding equivalent offices. Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by a Purchaser, to the making of a determination or
designation by a Purchaser, to the application of a Purchaser’s discretion or
opinion, to the granting or withholding of a Purchaser’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
a Purchaser, or otherwise involving the decision making of a Purchaser, shall be
deemed to mean that such Purchaser shall decide using the reasonable discretion
or judgment of a prudent lender.

7.15           Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY
LITIGATION ARISING IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION
DOCUMENTS, OR ANY OTHER STATEMENTS OR ACTIONS OF THE COMPANY OR THE PURCHASERS.
THE PARTIES HERETO ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL
SELECTED OF THEIR OWN FREE WILL. THE PARTIES FURTHER HERETO ACKNOWLEDGE THAT (I)
THEY HAVE READ AND UNDERSTAND THE MEANING AND RAMIFICATIONS OF THIS WAIVER, (II)
THIS WAIVER HAS BEEN REVIEWED BY THE PARTIES HERETO AND THEIR COUNSEL AND IS A
MATERIAL INDUCEMENT FOR ENTRY INTO THIS AGREEMENT AND THE REGISTRATION RIGHTS
AGREEMENT (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH TRANSACTION
DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

7.16           Expenses. Except as otherwise provided in this Agreement, each of
the parties hereto will bear and pay all other costs and expenses incurred by it
or on its behalf in connection with the transactions contemplated pursuant to
this Agreement.

7.17           Survival. Each of the representations and warranties set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby for a period of one year after the date hereof. Except as otherwise
provided herein, all covenants and agreements contained herein shall survive
until, by their respective terms, they are no longer operative.

 



 20 

 

[Signature Pages Follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 21 

 

IN WITNESS WHEREOF, the Company has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

 

COMPANY:

THE COMMUNITY FINANCIAL CORPORATION

 

By:___________________________________

Name: William J. Pasenelli

Title: President and Chief Executive Officer

   

 

 

 

 

 

 

 

 

 

 

 

 

[Company Signature Page to Subordinated Note Purchase Agreement]



 22 

 

IN WITNESS WHEREOF, the Purchaser has caused this Subordinated Note Purchase
Agreement to be executed by its duly authorized representative as of the date
first above written.

     

PURCHASER:

[INSERT PURCHASER’S NAME]

 

By:____________________________

Name: [●]

Title: [●]

 

Address of Purchaser:

 

[●]

 

 

Principal Amount of Purchased Subordinated Note:

 

$[●]

 

 

 



 23 

 

SCHEDULE 4.1.1.2

 

Subsidiaries

 

 

   

The following entities comprise the direct and indirect subsidiaries of the
Company:

   

Community Bank of the Chesapeake

Tri-County Capital Trust (a Delaware entity)

Tri-County Capital Trust II (a Delaware entity)

Community Mortgage Corporation of Tri-County (subsidiary of Community Bank of
the Chesapeake)

 

 

The state of or jurisdiction of incorporation or organization (unless otherwise
noted) is Maryland.

 

 

 



 24 

 

EXHIBIT A

FORM OF INDENTURE (INCLUDING FORM OF SUBORDINATED NOTE)

 

 

 

 

 

 



 25 

 

EXHIBIT B

OPINION OF COUNSEL

1.                   Each of the Company and the Bank (i) has been organized or
formed, as the case may be, is validly existing and is in good standing under
the laws of its jurisdiction of organization, (ii) has all requisite power and
authority to carry on its business and to own, lease and operate its properties
and assets and (iii) is duly qualified or licensed to do business and is in good
standing as a foreign corporation, partnership or other entity as the case may
be, authorized to do business in each jurisdiction in which the nature of such
businesses or the ownership or leasing of such properties requires such
qualification, except where the failure to be so qualified would not,
individually or in the aggregate, have a Material Adverse Effect.

2.                   The Company is a registered bank holding company under the
Bank Holding Company Act of 1956, as amended.

3.                   The deposit accounts of the Bank are insured by the Federal
Deposit Insurance Corporation under the provisions of the Federal Deposit
Insurance Act.

4.                   The Company has all necessary power and authority to
execute, deliver and perform its obligations under the Transaction Documents to
which it is a party and to consummate the transactions contemplated by the
Transaction Documents.

5.                   The Agreement and the Registration Rights Agreement have
been duly and validly authorized, executed and delivered by the Company. The
Agreement and the Registration Rights Agreement each constitute a legal valid
and binding obligation of Company, enforceable against Company in accordance
with its terms, except that the enforcement thereof may be subject to (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.

6.                   The execution and delivery by the Company of, and the
performance by the Company of its agreements and obligations under, the
Transaction Documents do not (i) to such counsel’s knowledge, violate any
applicable provisions of the Maryland General Corporation Law, (ii) to such
counsel’s knowledge, violate any court order or judgment of any agency or court
of the State of Maryland having jurisdiction over the Company and known to such
counsel or (iii) violate the Charter or Bylaws, each as currently in effect.

7.                   The Subordinated Notes have been duly and validly
authorized by the Company and when authenticated and delivered by the Trustee
and issued and paid for by the Purchasers in accordance with the terms of this
Agreement and the Indenture, will have been duly executed, authenticated, issued
and delivered and will constitute legal, valid and binding obligations of the
Company, and enforceable against the Company in accordance with their terms,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance,
fraudulent transfer or other similar laws now or hereafter in effect relating to
creditors’ rights generally and (ii) general principles of equity (whether
applied by a court of law or equity) and the discretion of the court before
which any proceeding therefor may be brought and will be entitled to the
benefits of the Indenture.



 26 

 

8.                   Assuming the accuracy of the representations and warranties
of each of the Purchasers and the Company set forth in the Agreement, the
Subordinated Notes to be issued and sold by the Company to Purchasers pursuant
to the Agreement will be issued in a transaction exempt from the registration
requirements of the Securities Act.

 

 

 

 

 

 

 

 

 

 

 

 



 27 

 

EXHIBIT C

REGISTRATION RIGHTS AGREEMENT

 

 

 

 

 

 

28